DETAILED ACTION
Claims 1-8 and 14-19 were filed with the amendment dated 08/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 and 14-18 in the reply filed on 08/02/2022 is acknowledged.  Applicant’s amendments and arguments are persuasive.  Therefore, the restriction requirement is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 02/15/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a Non-Patent Literature Document fails to provide a date (NPL Cite 3).  The IDS has been placed in the application file, but the information referred to therein that has been lined out has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
spring within the cylinder (claim 7); and 
the combination of an open threaded end and threaded tab end in with axial slot and button captured in the slot (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112a
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 8, the claim requires an open threaded end on the cylinder portion and threaded tab end on the piston portion (requirements of claim 1) and at least one button on the piston portion captured in a slot of the cylinder portion (claim 8, which depends from claim 1).  There is no support in the specification for combining these features.  The drawings do not show the combination of features, and it is not clear how the threaded ends would work with the slot and button configuration.  The examiner suggests cancelling claim 8.
 
 Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 5, the term “normal” is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear why type of forward flow is considered normal to meet the claim limitation.
Claim 5 recites the limitation "the backflow prevention system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Should the backflow prevention system be replaced with valve assembly?

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 1.  Claim 3 requires that both the open end and captured end are threaded and threaded together through the open end.  However, claim 1 already requires these features (claim 1, lines 2-4).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 0,623,418 (“O’Meara”).
With regard to claim 14, O’Meara discloses a valve member (n) for a valve assembly (see Figs. 1-2) comprising: a central disc (n; see annotated Fig. 2) having a first side (bottom side, see annotated Fig. 2) and a second side (top side, see annotated Fig. 2), each side forming a sealing region (sealing region at each n’) and having a retention cup (each o), wherein the sealing regions (n’) and the retention cups (o) are similarly shaped so that the valve member is reversible (page 2, lines 10-15, reversible; see also Fig. 2).  
 
 
    PNG
    media_image1.png
    916
    1178
    media_image1.png
    Greyscale

 
 
With regard to claim 18, O’Meara discloses that the first (bottom side and second (top side) sides are symmetrical about an axis (see annotated Fig. 1).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,905,382 (“Waterston”).
With regard to claim 19, Waterston discloses a spring retention valve assembly for a valve assembly (see Fig. 2), comprising: an elongated cylinder portion (25 “guide tube 25” (note, Fig. 2 has reference numerals 25 and 26 mistakenly swapped; compare Fig. 1 and col. 3, lines 59-62) having an open end (see annotated Fig.) and a closed end (see annotated Fig.); an elongated piston portion (26; col. 3, lines 63-65) having a free end and a captured end (see annotated Fig.) configured to be slideably captured in the cylinder portion (“reciprocable within the guide tube 25” col. 3, line 65); and a spring (30) coupled to the elongated cylinder portion and the piston portion to provide a force to urge the elongated cylinder portion and the piston away from one another (col. 4, lines 8-15; see Figs. 1-2; coil spring pushes to separate 25+27 from 26+20), wherein the closed end and the free end are similarly shaped so that the spring retention assembly can be reversibly mounted (as broadly recited, the closed end and free end, see annotated Fig. are “similarly shaped” and are capable of being reversibly mounted by rotating entire structure of 20/25/26/27/10 180 degrees).


    PNG
    media_image2.png
    936
    1116
    media_image2.png
    Greyscale


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Meara in view of U.S. Pat. No. 4,776,365 (hereinafter “Bathrick”). 
 With regard to claim 15, O’Meara discloses that the sealing regions are ring-shaped inserts (ring shaped n’ is insert; see Fig. 2; see also Fig. 5 showing ring shape).
O’Meara discloses all the claimed features with the exception of disclosing that the ring-shaped inserts are elastomeric.
Bathrick, in a similar art, teaches that it is known in the art to provide a ring shaped sealing insert for a sealing region that is elastomeric (elastomeric rings 75, 76; col. 4, lines 1-2; see Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to an elastomeric sealing ring as taught by Bathrick in place of the seal ring of O’Meara, since the valves and seal rings are known equivalents and the use of which would be known to one of ordinary skill in the art; and the use of elastomeric material would provide an enhanced sealing capability.
  
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over O’Meara in view of U.S. Pat. No. 5,299,718 (hereinafter “Shwery”).
With regard to claim 16, O’Meara discloses all the claimed features with the exception of disclosing that the retention cups: are centrally located on the respective side; include a plurality of deflectable fingers for receiving a spherical end of a spring retention assembly.
O’Meara does discloses that the retention cups are of a same shape and size.  
Shwery teaches that it is known in the art to modify a mechanism to connect a stem and member (stem 20, member 30) to include a ball and socket arrangement that includes a cup (32) with a plurality of deflectable fingers (left and right side of opening/slit 36; col. 3, lines 45-50) for the purpose of receiving a spherical end (25).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ball and socket connection as taught by Shwery in place of the stem and socket configuration of O’Meara, since the connection mechanisms are known equivalents and the use of which would be known to one of ordinary skill in the art.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5072,753 (“Ackroyd”) in view of U.S. Pat. No. 0,623,418 (“O’Meara”).
With regard to claim 14, Ackroyd discloses a valve member (10) for a valve assembly (see Fig. 2) comprising: a central disc (20) having a first side (bottom side) and a second side (top side).
Ackroyd discloses all the claimed features with the exception of disclosing each side forming a sealing region and having a retention cup, wherein the sealing regions, and the retention cups are similarly shaped so that the valve member is reversible.  
O’Meara teaches that it is known in the art to modify a valve central disc (n) to include each side (bottom side = first side; top side = second side) forming a sealing region (sealing region at each n’) and having a retention cup (each o), wherein the sealing regions (n’) and the retention cups (o) are similarly shaped so that the valve member is reversible (page 2, lines 10-15, reversible; see also Fig. 2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the valve disc of Ackroyd to make the valve disc have both a first and second side comprising a sealing region and retention cups that are similarly shaped, such as taught by O’Meara, for the purpose of providing the ability to reverse the valve discs for use with different fluids or when one sealing region/packing or face is worn, such as taught by O’Meara (page 2, lines 10-15).  
With regard to claim 17, Ackroyd further comprises a hinge portion (22) extending radially from the central disc (22 extends radially past central disc 20, see Figs. 2, 7 and 7A), wherein the hinge portion (22) includes a pair of opposing arms (26 and 28; see Fig. 7A) extending radially from the central disc (see Fig. 7A; 26 and 28 extend radially past 20) and having distal protruding tabs (distal protruding tabs = end portion extending below 32 shown in Fig. 7).  
 
 Allowable Subject Matter
Claims 1, 2, 4, and 6-7 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a bias assembly including: …an elongated piston portion having a free end and a threaded tab end configured to thread through the open threaded end and, thereby, be slideably captured in the cylinder portion, wherein the closed end and the free end are similarly shaped so that the bias assembly can be reversibly mounted; and a valve member … both retention cups can capture the closed end or the free end so that the valve member is reversible” (claim 1) in combination with the other limitations set forth in the independent claims.
The closest prior art are U.S. Pat. No. 5,236,009; U.S. Pat. No. 5,072,7353; U.S. Pat. No. 0,623,418; or U.S. Pat. Pub. Nos. 2019/0136935 and 2017/0023141.  However none of the references teach or suggest a valve member with similarly shaped retention cups configured to be reversed to receive the closed end or the free end of a bias assembly with threaded connection as claimed.  It would not have been obvious to modify any of the references above to arrive at the claimed recitations without improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753